DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-29 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are: the imaging step for radioimaging and diagnosis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeglis et al. (US 2016/0331852A1) in view of Donnelly et al. (US 9,701,694B2), Alt et al. (Angew. Chem. Int. Ed. 2015, 54, 7515-7519) and Paterson et al. (Dalton Trans. 2014, 43, 1386-1396) and in further view of Chen et al. (US2007/0269375A1).
Zeglis et al. (US 2016/0331852A1) discloses the 64Cu-sarcophagine-based tetrazine radioligand for pretargeted PET imaging for the detection of cancer and therapeutic use (title; p2, [0015-0017]; p8, [0104-0105],[0107]).

    PNG
    media_image1.png
    447
    822
    media_image1.png
    Greyscale
(64Cu-Tz-SarAr) (FIGs. 3C, 5 and 7). The radioligand was designed to improve the pharmacokinetic profiles shown with 64Cu-Tz-NOTA (p9, [0111]).  The influence of a PEG linker for in vivo behavior of 64Cu-Tz-PEG7-NOTA was examined (p9, [0111]; p10, [0117]). The preparation of 64Cu-Tz-SarAr includes mixing a solution of Tz-SarAr in buffer (pH 5.5) and mixing with 64CuCl2 (p19, [0153]) and purification via HPLC (p10, [0114]). 
64Cu-Tz-SarAr with a targeted TCO conjugate (FIG. 2; p4, [0029]; p9, [0109]). The method of PET imaging involves administration of the huA33-TCO via injection and after an accumulation interval of 48h, administration of the 64Cu-Tz-SarAr (p7, [0081].
Zeglis et al. does not disclose the compound of Formula II 
    PNG
    media_image2.png
    108
    382
    media_image2.png
    Greyscale
or the HCl salts of the compound.
Donnelly et al. (US 9,701,694B2) discloses nitrogen-containing macrocyclic conjugates as radiopharmaceuticals for use in radiotherapy and diagnostic imaging (title; abstract). The nitrogen-containing macrocyclic conjugates comprise Formula I 
    PNG
    media_image3.png
    92
    180
    media_image3.png
    Greyscale
wherein L is a nitrogen-containing macrocyclic X is a linking moiety and Y is a group consisting of N(R2)2, molecular recognition moiety, etc. (column 4, lines 18+; column 6, lines 38+). The nitrogen-containing macrocyclic ligand may chelate a metal ion, such as 64Cu, 67Cu, etc. (HCl) (column 11, lines 45+; column 64, lines 25+; claim 14). 
The nitrogen-containing macrocyclic conjugates may be formulated into a pharmaceutical composition, such as an aqueous solution comprising carriers, diluents, excipients, etc. (column 11, lines 62+; column 30, lines 21-34) and may be administered to a subject (column 13, lines 1-12; column 29, lines 40+). The compositions can be provided as sterile powders for reconstitution (column 30, lines 21-33). The aqueous solutions comprise saline solutions, ethanol, etc. (p6, [0049],[0069]; p7, [0072],[0074],[0075],[0081],[0082]).
The nitrogen-containing macrocyclic metal chelators include 

    PNG
    media_image4.png
    110
    363
    media_image4.png
    Greyscale
 (columns 19,20) wherein the carboxy terminus (or an activated form thereof) can be reacted with a reactive element on the molecular recognition unit (column 19, lines 60+; schemes 1,2; column 33, lines 8-17). 
The composition can be provided in a kit comprising one or more containers filled with one or more of the ingredients of the pharmaceutical composition. The kit comprises sterile vials to admix the components prior to use and written materials, such as instructions for use (column 29, lines 52+). 
Alt et al. (Angew. Chem. Int. Ed. 2015, 54, 7515-7519) discloses 64Cu-labeled fluorescent dyes for PET imaging via click reaction (abstract). The radiotracer 
    PNG
    media_image5.png
    66
    334
    media_image5.png
    Greyscale
(Figure 1) reacts with a pretargeted alkyne (p7515, right column; p7517, right column, second paragraph; p7518, left column and right column, last paragraph). 
Paterson et al. (Dalton Trans. 2014, 43, 1386-1396) discloses the 
    PNG
    media_image6.png
    396
    153
    media_image6.png
    Greyscale
wherein R is = NH2 or CH3 (Fig. 1) and 
    PNG
    media_image7.png
    411
    152
    media_image7.png
    Greyscale
(Scheme 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the SarAr metal chelator of the 64Cu-Tz-SarAr of Zeglis et al. with the 64Cu chelator of Donnelly et al., which has a different linking group, to examine the pharmacokinetic properties for use in the pretargeting method of Zeglis et al. 
The reference of Alt et al. teaches of a Sar metal chelator, with the analogous linker 
    PNG
    media_image8.png
    65
    115
    media_image8.png
    Greyscale
 to the Sar derivatives of Donnelly et al,. and that is used for pretargeted in vivo click chemistry and therefore, it would have been predictable to one of ordinary skill in the art to modify the Sar derivative 64Cu chelator of Donnelly et al. with a tetrazine moiety for use in the pretargeting method of Zeglis et al. and undergo a click reaction with a TCO conjugate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Sar derivative will be a HCl salt as Donnelly et al. teaches of chelating 64Cu in HCl and Paterson et al. explicitly teaches of the HCl salt of the MeCOSar derivative. 


Zeglis et al. does not disclose a.) one or more stabilizers and acetate salt of the instant claims, b.) the mixture of the ethanol and/or sodium chloride (saline solution) with the stabilizers, c.) the pH of between about 4 to about 8, d.) the process for preparing the aqueous formulation with stabilizers or e.) a kit.
Chen et al. (US2007/0269375A1) discloses stabilized radiopharmaceutical formulations, for imaging and radiotherapy, using stabilizers that improve the radiostability of radiotherapeutic and radiodiagnostic compounds (abstract; p11, [0137]; p12, [0143]). Radioisotopes cause radiolytic damage to the radiolabeled compound and can cause serious problems during preparation because of the destructive properties of the emissions (p1, [0015-0016]). The compounds include radiolabeled metal chelators (p4, [0048]) wherein the radionuclides comprise 64Cu, 67Cu, etc. (p6-7, [0058]).

A peptide-chelator solution is formed by initially dissolving the conjugate in an aqueous solution in an aqueous solution of buffer, salt and an alcohol, such as ethanol (p10, [0134]). The preparations may be prepared as a single-vial kit or a multi-vial kit where the components can be in different vials and where the constituents can be present in lyophilized form (p13, [0160-0161]; p24, [0284]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an aqueous/saline radiolysis stabilizing solution comprising combinations of gentisic acid, ascorbic acid, benzyl alcohol, methionine, etc. for the 64Cu-Tz-SarAr/derivative compositions of the combined references for the advantage of reducing any potential radiolysis that may occur due to the destructive properties of the emissions from the 64Cu, as taught by Chen et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the aqueous formulation by preparing the buffer solution with ethanol and one or more stabilizers, dissolving the SarAr/derivative and adding the Cu ions as Donnelly et al. teaches of preparing aqueous solutions of the nitrogen-containing macrocyclic conjugates in saline/ ethanol with diluents, excipients, etc. and Chen et al. teaches of dissolving metal chelators in buffer/salt/ethanol and mixing with a radiolysis stabilizing solution containing a mixture of gentisic acid, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the gentisic acid (sodium gentisate), ascorbic acid, benzyl alcohol, sodium chloride, buffer during metal chelation and methionine after isolation/purification as Chen et al. teaches of adding a potential stabilizer solution directly to the reaction mixture during chelation and then subsequently adding the methionine separately after the radiolabeling reaction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to includes the radiolysis stabilizing components and the 64Cu-Tz-SarAr/derivative compound in a kit with instructions for use, wherein the components can be in different vials and the constituents can be present in lyophilized form, as taught by Donnelly et al. and Chen et al. to allow for admixing the components prior to use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the kit may further comprise a container with a compound that can bind a tumor or cancer site and comprise a functional group that reacts with a tetrazine moiety of the compound of Formula II as Zeglis teaches of a pretargeting method for providing a click reaction between a tetrazine moiety and the TCO moiety. 
The reference of Alt et al. teaches of a Sar metal chelator, with the analogous linker 
    PNG
    media_image8.png
    65
    115
    media_image8.png
    Greyscale
 to the Sar derivatives of Donnelly et al., that can be used for pretargeted in vivo click chemistry and therefore, it would have been predictable to one of ordinary skill in the art to modify the Sar derivative 64Cu chelator of Donnelly et al. with a tetrazine moiety for use in the pretargeting method of Zeglis et al. for the advantage of a click reaction with a TCO pretargeted conjugate. 


Relevant Prior Art
Lengkeek, N. A., “Functional Cage-Amine Complexes: Polymerisable Metallomonomers and Multi-Cage Complexes”, PhD Thesis, University of Western Australia, (Dec. 2007), 254 pgs discloses the Sar derivatives 
    PNG
    media_image9.png
    88
    181
    media_image9.png
    Greyscale
 (p9, Figure 1.5) but does not disclose R is benzylene group. 

Conclusion
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618